Exhibit 10.11

 

CERTAIN INFORMATION (INDICATED BY “[***]”) IN THIS EXHIBIT HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.  CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

Settlement Agreement and Amendment to
Development And Supply Agreement

 

This Settlement Agreement and Amendment to the Development and Supply Agreement
(“Amendment”) is made this 12th day of January 2010 (“Amendment Effective Date”)
between Diablo Technologies, Inc., a Canadian corporation having a principal
place of business at 290 St. Joseph, Suite 200, Gatineau, Quebec J8Y 3Y3
(“Diablo”) and Netlist, Inc., a Delaware corporation having a principal place of
business at 51 Discovery, Irvine, CA 92618 (“Netlist”).

 

RECITALS

 

Whereas, Netlist entered into a Development and Supply Agreement with Diablo to
have certain products designed and manufactured by Diablo on September 10, 2008
(“Agreement”); and

 

Whereas, in the course of performing this Agreement, the parties have had
disputes regarding the obligations and performance under this Agreement,
including the breaches thereof;

 

WHEREAS, the parties have agreed to compromise, settle and resolve all past
disputes, liabilities and obligations between them concerning or regarding the
alleged breaches of the Agreement;

 

WHEREAS, the parties agree that the settlement and amendments embodied in this
Agreement are made in good faith and shall not constitute an admission of
liability or other admission against interest by any party hereto.

 

Now, therefore, in consideration of the promises and the mutual agreements
hereinafter set forth, and intending to be legally bound, the parties hereto
agree as follows:

 

AGREEMENTS

 

1.             Purchase and Payment Obligations.  Within five (5) business days
of the Amendment Effective Date, Netlist shall:

 

(a)           Receive a certificate of conformance from Diablo stating [***] as
per the [***] depicted in [***] between Diablo and Netlist.  Make a payment of
US$[***] to Diablo as the NRE Payment milestone “[***]” agreed in Exhibit D;

 

(b)           Issue a purchase order to Diablo for [***] aligned with previously
provided forecasts, which shall be accompanied by an [***];

 

(c)           Provide to Diablo a delivery schedule for all devices between now
and September 2010;

 

(d)           Agree to provide Diablo a budget of $[***] US dollars for each
Netlist Chipset qualification in each Netlist density configuration added to the
plan of record.  Diablo shall use these funds solely to 1) purchase DIMMs from
Netlist and 2) to purchase Netlist customer target systems for in-system
validation of the Netlist Chipset.

 

1

--------------------------------------------------------------------------------


 

(e)           Agree to jointly initiate a cost benefit analysis for development
of a [***].  Should this analysis conclude a development is necessary, Netlist
shall initiate said development.

 

(f)            Receive from Diablo the items requested below or a plan including
a schedule to address the items requested below

 

1.             Return of all [***] as previously requested (Diablo may request
to change the quantity to allow for [***])

2.             [***] for both RD and ID devices ([***]).  In addition, Netlist
requests specific test results and engineering assessment for the following
parameters:  [***]

3.             [***] for [***]

4.             Progress report on [***] and Reliability [***]

5.             Errata List of [***] for both RD and ID

6.             Review and finalize the Phase Definition and phase exit criteria
([***]) including [***] phase plan and schedule as well as Production readiness
status

7.             Latest encrypted [***] for both RD and ID I/O

8.             On an ongoing basis Diablo will provide any and all available
information and data which is essential for Netlist’s qualification efforts for
Diablo Chipsets.

 

2.             Release and Covenant Not to Sue.

 

(i)            Diablo hereby fully releases and forever discharges Netlist, and
its respective past, present and future officers, directors, representatives,
employees, agents, principals, shareholders, attorneys, assigns, predecessors,
successors, affiliates, and subsidiaries, from any and all claims, causes of
action, debts, liabilities, rights to damages, collection, reimbursement, costs,
expenses, attorneys’ fees, and rights to injunctive relief, known or unknown,
relating to any alleged breach of this Agreement, by such party prior to the
Amendment Effective Date, including but not limited to any allegation by Diablo
that Netlist made improper use of any Diablo Confidential Information or any
other technology encompassed within Diablo’s Intellectual Property Rights.

 

(ii)           Diablo further covenants and agrees that it will not assert any
claim or take any action against Netlist or any customer or business partner of
Netlist, or claim that Netlist is not entitled to ship products using chips
procured from other suppliers, now or in the future, based on Netlist’s
marketing or sale of products that utilize chips procured from companies other
than Diablo, only with respect to the followings claims: 1) any claim that
Netlist or any customer or business partner of Netlist is using any Confidential
Information of Diablo, provided that Netlist and Netlist’s customers and
business partners undertake reasonable precautions to maintain the
confidentiality of Diablo’s Confidential Information; 2) any claim for patent
infringement based on an invention arising as a consequence of work performed
under this Agreement; or 3) that Netlist or its customers or business partners
are otherwise using technology developed by Diablo as a consequence of worked
performed under this Agreement.  Diablo hereby expressly waives and releases any
rights it may have at law or in equity to take any legal action or other action
as described in this paragraph against Netlist, its customers or its business
partners.  The term “business partner” as used in this paragraph refers to third
parties working with Netlist in connection with Netlist products, and such third
parties are only entitled to the protections of this paragraph to the extent of
their work with Netlist.

 

2

--------------------------------------------------------------------------------


 

(iii)          Diablo acknowledges that there is a risk that subsequent to the
execution of this Amendment, it may discover, incur or suffer facts and/or
claims which were unknown or unanticipated at the time this Amendment is
executed.  Diablo acknowledges and agrees that by reason of the releases and
covenants contained herein, it is assuming the risk of such unknown facts and/or
claims and agrees that this Amendment applies thereto.  In connection therewith,
Diablo expressly waives the benefits of Section 1542 of the California Civil
Code, which section provides as follows, and any laws of similar affect
applicable in any jurisdiction:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

(iv)          Release and Covenant Not to Sue by Netlist

 

Netlist hereby fully releases, forever discharges and covenants not to sue
Diablo and its respective past, present and future officers, directors,
representatives, employees, agents, principals, shareholders, attorneys,
assigns, predecessors, successors, affiliates, and subsidiaries, from any and
all claims, causes of action, debts, liabilities, rights to damages, collection,
reimbursement, costs, expenses, attorneys’ fees, and rights to injunctive
relief, known or unknown, relating to any alleged breach of this Agreement by
such party prior to the Amendment Effective Date.

 

(v)           The foregoing Releases and Covenants Not to Sue are not intended
to and do not alter or affect the obligations of either Netlist or Diablo with
respect to the Agreement or this Amendment, including but not limited to
Diablo’s obligations to provide an escrow deposit or to indemnify Netlist
pursuant to the terms of the Agreement.

 

AMENDMENTS

 

9.             Market Share Commitment.  The following Section 3(e) is hereby
amended in its entirety to read as follows:

 

“3(e)       Market Share Commitment.  [***]

 

“Netlist Market Share”: shall mean the number of Netlist Chipsets shipped,
invoiced or sold, as part of a qualified memory module using Diablo supplied
Netlist Chipsets or separately as individual components, by Netlist to any third
party.

 

3

--------------------------------------------------------------------------------


 

The Market Share Commitment shall [***] indicated below.  Netlist shall
cooperate and disclose the status of and any feedback (whether positive or
negative) to Diablo in connection with Netlists’s qualification with any
customers of the Netlist Chipset.

 

Netlist agrees not to renegotiate the purchase price of the Products to achieve
or maintain this percentage:

 

(i)            [***] of Netlist Production: [***];
Between [***] months of Netlist Production: [***];
After [***] month of Netlist Production: [***].

 

(ii)           In addition, all quantities of Netlist Chipsets set forth in any
Purchase Order issued by Netlist to Diablo and confirmed by Diablo in accordance
with this Agreement, but which Diablo is completely unable to fulfill, shall be
deemed to have been allocated to Diablo.

 

(iii)          Audit.  Netlist will maintain complete and accurate records for
not less than three (3) years after this Agreement expires or is terminated. 
Diablo may audit Netlist’s records in accordance with this Section, twice per
year, at its expense; provided that a nationally recognized accounting firm
retained by Diablo (“Auditor”) will pursuant to a confidentiality agreement have
access to such records solely for the purposes of confirming that Netlist has
fulfilled its obligations under Section (i) above.

 

(iv)          If qualification requirements change in the 12 months following
signing this Amendment, Netlist will give Diablo notice as soon as possible to
allow Diablo to propose a remedy.  During this period, if the product does not
meet the customer requirements, Netlist shall make commercially reasonable
efforts to maintain Diablo’s market share by increasing shipments to other
customers.

 

9.1           Guaranteed Minimum Allocation

 

Notwithstanding section 3(e), Netlist shall allocate to Diablo a minimum of
[***]% of the Netlist total annual consumption of [***] provided however such
allocation shall be limited to a maximum of 100% of the Netlist Market Share.

 

10.           Production Incentive.

 

·      [***]

 

[***]

 

11.           Term.  Section 11(a) is hereby amended in its entirety to read as
follows:

 

“(a)         Term.  This Agreement shall become effective on the Effective Date
of this Agreement and shall continue for a period of three (3) years (“Initial
Term”).  This Agreement shall be extended automatically at the end of the
initial term or subsequent terms for an additional one (1) year term, unless
terminated in accordance with this Agreement or unless either party notifies the
other party in writing of its intent not to renew at least ninety (90) days
prior to the expiration of the Initial Term or subsequent term.”

 

4

--------------------------------------------------------------------------------


 

16.           Section II (e) shall be amended to include:

 

The obligations of Diablo under Section 2 of this Amendment will survive, in
accordance with the terms hereof, the term and termination of this Agreement,
and will remain in full force and effect regardless of the cause of any
termination and be binding on any successors or assigns.

 

GENERAL

 

17.           Except as set forth herein, all terms and conditions of the
Agreement shall remain in full force and effect.  Unless otherwise defined in
this Amendment, capitalized terms used in this Amendment shall have the same
meaning as set forth in the Agreement.  This Amendment, together with the
Agreement, constitute the entire agreement of the parties with respect to the
subject matter hereof, and supersedes any other agreements, promises,
representations or discussions, written or oral, concerning such subject matter.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Amendment Effective Date.

 

Netlist, Inc.

 

 

 

By:

/s/ Chun K. Hong

 

Name:

Chun K. Hong

 

Title:

President, CEO

 

 

 

 

Diablo Technologies, Inc.

 

 

 

By:

/s/ Richard Badalone

 

Name:

Richard Badalone

 

Title:

President, CEO

 

 

5

--------------------------------------------------------------------------------